Citation Nr: 9917432	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-29 512	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee disability, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected left knee disability, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case had over 24 years active 
military service ending with his retirement in May 1995.

2.	On June 15, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

The veteran's appeal originated from a February 1996 rating 
decision which addressed several issues.  An appeal as to the 
ratings assigned at that time for right knee disability (10 
percent) and left knee disability (10 percent) was initiated, 
along with an appeal from denial of entitlement to service 
connection for a stomach disability.  Service connection is 
in effect for several other disorders, and the veteran had a 
combined service-connected disability rating of 30 percent at 
the time of the February 1996 rating decision; such 30 
percent rating was effective from June 1, 1995. 

By rating decision in March 1998, the RO increased the 
ratings for right and left knee disabilities to 20 percent 
each, effective from June 1, 1995.  The RO also granted 
service connection for stomach disability.  The effect of the 
March 1998 rating decision was to increase the veteran's 
combined service-connected disability rating from 30 percent 
to 50 percent, effective from June 1, 1995.

On June 15, 1999, the Board received a written communication 
from the veteran in which he indicated that he had thought 
the increase in his rating from 30 percent to 50 percent was 
the result of his appeal and that he did not contest the 50 
percent rating.  He further stated that if his disability 
rating was indeed 50 percent as was his understanding, then 
he wished his appeal to be withdrawn without prejudice.  

Although the veteran did not specifically refer to his knee 
disabilities or to his combined service-connected disability 
rating, in the context of the facts of this case the Board 
believes that the veteran has indicated that if his combined 
rating is indeed 50 percent, then he wishes to withdraw his 
appeal.  Since he has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.



		
ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



